DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1 recites "energy levels" of layers are compared without defining what the "energy levels" are and how they are measured. From the description it appears that these "energy levels" are actually work functions or HOMO or LUMO values. Furthermore, considering that these "energy levels" possibly correspond to work functions, HOMO or LUMO values, it is not clear how a layer, which may comprise a plurality of materials, can comprise an energy value. Work functions, HOMO or LUMO values are bulk properties of (single) materials but lack a clear definition in the context of layers.

In the claims, mainly in claim 1, "energy diagrams" are referred to and required to satisfy certain relationships. It is not clear to the skilled person to what device/material characteristics this refers to.
In the claims, mainly in claim 1, ΔΦ, values are defined as being "energy barriers" between layers. Again, no definition is provided as to what "energy barriers" refers to and how it they are measured.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Archer (US 2016/0093821 A1).
Regarding claim 1, Archer discloses a device (device example 1) ([0218-0221]) comprising: a first electrode (ITO or cathode) and a second electrode (cathode or ITO); an active layer (LEI – light emitting layer) between the first electrode (ITO) and the second electrode (cathode); and a plurality of auxiliary layers (HIL, HTL1 and HTL2) ([0218-0219]) between the 
|ΔΦ1- ΔΦ2| ≤ 0.1 eV [Relationship Equation 1] (see [0043-0045]).
wherein, in Relationship Equation 1, ΔΦ1 is an energy barrier between the active layer (LE1) and the first auxiliary layer (HTL2), and ΔΦ2 is an energy barrier between the second auxiliary layer (HTL1) and the first electrode (ITO).
Regarding claim 2, Archer further discloses that the first auxiliary layer (HTL2) is in contact with the active layer (LE1), and the second auxiliary layer (HTL1) is in contact with the first electrode (ITO) ([0218]).

|ΔΦ1- ΔΦ3| ≤ 0.1 eV [Relationship Equation 2] 
|ΔΦ3- ΔΦ2| ≤ 0.1 eV [Relationship Equation 3] 
wherein, in Relationship Equations 2 and 3, ΔΦ1is the energy barrier between the active layer (LE1) and the first auxiliary layer (HTL2), ΔΦ2 is the energy barrier between the second auxiliary layer (HTL1) and the first electrode (ITO), and ΔΦ3 is an energy barrier between the first auxiliary layer (HTL2) and the second auxiliary layer (HTL1) (the difference being no more than 0.1 eV - [0043-0045]).
Regarding claim 4, Archer further discloses that each of ΔΦ1, ΔΦ2 and ΔΦ3 being less than 0.05 eV (the difference being no more than 0.1 eV - [0043-0045]).
Regarding claim 6, Archer further discloses wherein the plurality of auxiliary layers (HIL, HTL1 and HTL2) further includes a third auxiliary layer (HTL1) between the first auxiliary layer (HTL2) and the second auxiliary layer (HIL), the energy level of the active layer, the energy level of the first auxiliary layer, an energy level of the third auxiliary layer, the energy level of the second auxiliary layer, and the work function of the first electrode become deeper sequentially or shallower sequentially, such that the magnitude of the energy level of the first auxiliary layer is between the magnitude of the energy level of the active layer and a magnitude of the energy level of the third auxiliary layer, the magnitude of the energy level of the third auxiliary layer is between the magnitude of the energy level of the first auxiliary layer and the magnitude of the energy level of the second auxiliary layer, and the magnitude of the energy level of the second auxiliary layer is between the magnitude of the energy level of the third 
Regarding claims 7 and 8, Archer discloses that the difference being no more than 0.1 eV - [0043-0045]), and thus satisfy the claimed equations.
Regarding claim 9, Archer further discloses that the first electrode (ITO) is an anode and the second electrode is a cathode ([0218]), and each energy barrier is a difference between HOMO energy levels (see [0043-0045] and/or table 1).
Regarding claim 10, Archer further discloses the cathode comprises a tri-layer structure.  Thus, Archer discloses an electron buffer layer (NaF and/or Al layer) between the second electrode (third layer of Silver) and the active layer (LE1) ([0221]).
Regarding claims 11-14, Archer further discloses a first electron buffer layer (LiF) proximate to the active layer, a second buffer layer (Al) proximate to the second electrode (Ag layer) ([02211).  Since the materials for the buffer layers are same as instant application, it must inherently or implicitly satisfy the claimed relationships and claimed ΔΦs.
Regarding claim 15, Archer further discloses that the first electrode is cathode and the second electrode is anode (ITO), wherein the energy barrier is a difference between LUMO energy levels ([0043-0045] and table 1).
Regarding claim 16, Archer further discloses a hole buffer layer (HIL) between the second electrode (ITO) and the active layer (LE1) (see [0218]).
Regarding claim 17, Archer further discloses that wherein the first auxiliary layer and the second auxiliary layer each have a thickness of less than or equal to about 10 nm (see [0220]).

Regarding claim 19, Archer further discloses that the active layer (LE1) is a photoelectric conversion layer configured to absorb light in at least part of a wavelength spectrum and convert the absorbed light into an electrical signal (light-emitting layer is capable of converting light to electricity) ([0220]).
Regarding claim 20, Archer discloses a sensor (organic photosensor) ([0002]) comprising the device of claim 1 (see rejection of claim 1).
Regarding claim 21, Archer discloses an electronic device (light emitting device) ([0218]) comprising the device of claim 1 (see rejection of claim 1).
Regarding claim 22, Archer discloses an electronic device comprising the sensor (photosensor) ([0002]) of claim 20 (see rejection of claim 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Archer (US 2016/0093821 A1) as applied to claim 3 above.
Regarding claim 5, Archer discloses that the difference being no more than 0.1 eV - [0043-0045]), which overlaps with the claimed range and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
E 3 709 369 A1 discloses a device comprising a stack of anode 110, first auxiliary layer 130, first intermediate layer 131, blue emission layer 130a and second electrode 150.  The HOMOs of the layers are disclosed in paragraph [0250]), which shows the |ΔΦ1 (0.25 eV)- ΔΦ2 (0.24eV)| = 0.01 which is ≤ 0.1 eV.
US 6,451,415 B1 discloses an organic device comprising auxiliary layers (hole transporting layers) between active layer and the electrode.

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GOLAM MOWLA/Primary Examiner, Art Unit 1721